Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 1, 2016

                                      No. 04-16-00181-CV

THREE THOUSAND FOUR HUNDRED FORTY-FIVE DOLLARS ($3,445.00) UNITED
                      STATES CURRENCY,
                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08281
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
       Appellant is an inmate acting pro se in a civil suit. On April 18, 2016, we ordered
Appellant to file in this court (1) a separate affidavit listing the previous pro se actions he has
brought and (2) a certified copy of his inmate trust account statement. See TEX. CIV. PRAC. &
REM. CODE ANN. § 14.002(a) (West Supp. 2015).
         On May 2, 2016, Appellant filed an affidavit of inability to pay costs that included a
certified statement of his inmate account. On May 12, 2016, Appellant filed a signed statement
that he has had no other actions before this court, but his response did not fully comply with
Chapter 14. See, e.g., id. § 14.004. On May 18, 2016, we ordered Appellant to file a fully
compliant response, and on May 25, 2016, Appellant timely complied. Our May 18, 2016 order
is satisfied.
       However, a party who cannot pay the costs of an appeal must file an affidavit of
indigence “in the trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1)
(emphasis added).
        Appellant’s affidavit was due in the trial court on or before March 31, 2016, the date the
notice of appeal was filed. See id. R. 20.1(c)(1), (3). But, if not contested, an untimely affidavit
of indigence can be “adequate to fulfill the fundamental purpose of Rule 20.1.” See Higgins v.
Randall County Sheriff’s Office, 257 S.W.3d 684, 688 (Tex. 2008).
         Because Appellant did not timely file his affidavit of indigence, we ABATE this appeal;
the trial court clerk, court reporter, or any party can file a contest to the affidavit in this court in
accordance with Rule 20.1(e) within TEN DAYS from the date of this order. See TEX. R. APP. P.
20.1(e) (requiring persons to file any contest to the affidavit “in the court in which the affidavit
was filed”).
        If a contest is timely filed, this court will remand the cause to the trial court with an order
to proceed in accordance with Rule 20.1(i). See id. R. 20.1(i). If no contest is timely filed, we
will reinstate the appellate deadlines and set the clerk’s and reporter’s records due dates.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court